 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

SHELLEY FOREMAN,

       Plaintiff,

vs.                                            Civil Action No.:

SOLERA HOLDINGS, INC., a foreign for
profit Corporation, and
DMEAUTOMOTIVE, LLC, a Foreign
Limited Liability Company,

      Defendant.
_________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, SHELLEY FOREMAN (“Plaintiff” or “Foreman”), through undersigned

counsel, files this Complaint and Demand for Jury Trial against Defendants, SOLERA

HOLDINGS, INC., a Foreign for profit Corporation (“Solera”) and DMEAUTOMOTIVE, LLC,

a Foreign Limited Liability Company, (“DMEAUTOMOTIVE”), (Collectively “Defendant”)

and states as follows:

                                     INTRODUCTION

       1.      This is an age discrimination action brought pursuant the Age Discrimination in

 Employment Act, 29 U.S.C. § 621, et. seq. (“ADEA”) as well as Fla. Stat. 760 et. seq. (the

 “FCRA”), by SHELLEY FOREMAN, a 63-year-old account manager who was terminated from

 her employment for no reason other than her age. Ms. Foreman seeks all legal and equitable

 relief available under the ADEA.

                                NATURE OF THE ACTION

       2.      Ms. Foreman is pursuing claims for unlawful age discrimination. At the time of

her termination, Ms. Foreman was employed as an account manager for Defendant.            Ms.

                                              1
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 2 of 13 PageID 2


Foreman was a stellar employee, who worked for the Defendant for approximately 5 years and

throughout the duration of her employment was never disciplined, counseled, or otherwise

warned that her performance was lacking and that her job was in jeopardy. In May 2017 Ms.

Foreman was informed that Defendant DMEAUTOMOTIVE was instituting a staff reduction

and her position was being terminated. On information and belief those employees whose

positions were terminated were primarily over the age of forty (40). Further, shortly after her

termination Ms. Foreman’s position was advertised and the individual hired for Ms. Foreman’s

position was under the age of forty (40).

        3.       Ms. Foreman seeks: (i) back pay and front pay (where reinstatement is not

feasible); (ii) compensatory damages in whatever amount she is found to be entitled; (iii)

liquidated damages in whatever amount she is found to be entitled; (iv) an award of interest,

costs and reasonable attorney’s fees and expert witness fees; (v) punitive damages; (vi) equitable

relief; (vii) declaratory relief; (viii) pre-judgment and post-judgment interest (where allowable);

and (ix) a jury trial on all issues so triable.

                               JURISDICTION, PARTIES, VENUE

        4.       This Court has federal-question jurisdiction pursuant 28 U.S.C. §1331. The Court

has jurisdiction to grant declaratory relief and further relief pursuant to 28 U.S.C. §§ 2201 and

2202.

        5.       Venue in this Court is proper, as the acts and omissions alleged in this Complaint

took place in this judicial district, and Defendants reside and regularly conducts business in this

judicial district.

        6.       At all times material to this action, Plaintiff was a resident of Flagler County,

Florida.

        7.       At all times material to this action, DMEAUTOMOTIVE, LLC, was, and


                                                  2
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 3 of 13 PageID 3


continues to be, a Foreign Limited Liability Company, engaged in business in Florida, doing

business in Volusia County, Florida.

       8.         At all times material to this action SOLERA HOLDINGS, INC. was and

continues to be, a Foreign for Profit Corporation, engaged in business in Florida, doing business

in Volusia County, Florida.

       9.         Defendants share a common corporate address, website, telephone number,

human resources department, payroll system, accounting personnel, directors and medical

insurance.

       10.        All profits and/or losses of the subsidiaries are consolidated by Solera Holdings.

       11.        Defendant SOLERA and the subsidiaries have joined and combined to form and

constitute a joint employer and/or single enterprise by:

         (a)      performing related activities;

         (b) the degree of control SOLERA and its employees demonstrate over the
         subsidiaries;

         (c)      the degree of supervision SOLERA has over the work of the subsidiaries;

            (d)   SOLERA has the right to hire, fire, or modify the employment conditions of the
                  employees of the subsidiaries.

       12.        At all times material to this action Defendants directly or indirectly, controlled

and directed the day to day employment of Plaintiff, including: (i) timekeeping; (ii) payroll; (iii)

disciplinary actions; (iv) employment policies and procedures; (v) scheduling and hours; (vi)

terms of compensation; and (vii) working conditions.

       13.        Plaintiff, SHELLEY FOREMAN, was at the time material to this Complaint a 63

year-old woman.

       14.        At all material times, Plaintiff was protected by the ADEA because she is over

forty years of age.

       15.        At all material times, Plaintiff was protected by the FCRA by virtue of her age.
                                                   3
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 4 of 13 PageID 4


        16.    From October 2012 to her termination on or about May 5, 2017, Plaintiff was

employed as an account manager with DMEAUTOMOTIVE located in Daytona Beach, Florida.

        17.    From approximately June 2015 to her termination on or about May 5, 2017,

Plaintiff was employed as an account manager with SOLERA located in Daytona Beach, Florida.

        18.    At all material times, Plaintiff was and is an “employee” as contemplated by the

ADEA.

        19.    At all material times, Plaintiff was and is an “employee” as contemplated by the

FCRA.

        20.    At all times material, Defendants were an “employer” as contemplated by the

ADEA.

        21.    At all times material, Defendants were an “employer” as contemplated by the

FCRA.

        22.    Defendants do business in this judicial district and the majority of the acts

complained of took place in this judicial district.

                                  CONDITIONS PRECEDENT

        23.    Plaintiff has exhausted her administrative remedies by filing a charge of

discrimination with the Equal Employment Opportunity Commission, which was dual filed with

the Florida Commission on Human Rights.

        24.    On March 26, 2019, the EEOC issued Plaintiff a Dismissal and Notice of Right to

Sue against DMEAutomotive with regard to this matter. A copy of the Right to Sue letter is

attached as Exhibit A.

        25.    Plaintiff files this complaint within the applicable statute of limitations.

        26.    Jurisdiction over this claim is appropriate pursuant to Fla. Stat. Chap. 760

(FCRA), because more than 180 days have passed since the filing of the charge, and the Court


                                                  4
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 5 of 13 PageID 5


has supplemental jurisdiction over Plaintiff’s pendant state court claims as they arise out of the

same facts as circumstances as the federal claims.

       27.     All conditions precedent to this action have been satisfied and/or waived.

                                 GENERAL ALLEGATIONS

       28.     At all times relevant to this action, Defendants failed to comply with 29 U.S.C. §§

621 et seq. because it intentionally discriminated against Plaintiff based upon her age.

       29.     Defendants discriminated against Ms. Foreman on account of her age when it

terminated her position and shortly thereafter posted the position of Account Manager and

replaced the Plaintiff with a younger account manager with lesser qualifications.

       30.     Ms. Foreman began employment with Defendants on or about October 2012, as

an Account Manager at the Daytona Beach, Florida location.

       31.     Ms. Foreman was a stellar employee, who worked for the Defendants for

approximately 5 years and throughout the duration of her employment was never disciplined,

counseled, or otherwise warned that her performance was lacking and that her job was in

jeopardy.

       32.     At the time of her termination, Ms. Foreman was 61 years old, and was, on

information and belief, one of the oldest account managers and employees of the Defendants.

       33.     On information and belief, after Ms. Foreman was terminated, she was replaced

by a younger and less qualified individual.

       34.     The Defendants’ reason for terminating Ms. Foreman’s employment was that the

company was allegedly downsizing and eliminating Ms. Foreman’s position.

       35.     By at least May 30, 2017, Defendants began advertising for a full time Account

Manager position in the Daytona location.




                                                 5
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 6 of 13 PageID 6


        36.     Defendants’ stated reason for terminating Ms. Foreman’s employment is

pretextual.

        37.     Defendants’ action in terminating Ms. Foreman constitutes discrimination in

violation of the ADEA and the FCRA.

        38.     Defendants’ actions were willful as Defendants knew or had reason to know that

its actions violated federal law, yet Defendants acted wantonly or with reckless disregard for the

law.

        39.      Defendants are liable for the actions of its managers and/or agents taken within

the scope of their employment with Defendants and its related entities, including the decision to

utilize age as a factor in terminating Plaintiff.

                                  COUNT I
                 AGE DISCRIMINATION IN VIOLATION OF THE ADEA
                        AGAINST SOLERA HOLDINGS, INC.

        40.     Plaintiff re-alleges paragraphs 1 through 39 as if fully set forth herein.

        41.     The ADEA makes it unlawful for an employer “to fail or refuse to hire or to

discharge any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age. . . ” 29 U.S.C. § 623(a).

        42.     Plaintiff was an employee of SOLERA within the meaning of the ADEA.

        43.     Plaintiff is over the age of 40.

        44.     SOLERA was an employer within the meaning of the ADEA.

        45.     Plaintiff was qualified for her job as an account manager.

        46.     Plaintiff was terminated from her position on account of her age.

        47.     Shortly after the Plaintiff’s termination SOLERA began to advertise for the

position of Account Manager, the same position Ms. Foreman was advised had been eliminated.




                                                    6
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 7 of 13 PageID 7


       48.     On information and belief, shortly after her termination Plaintiff was replaced by

a younger account manager with lesser qualifications.

       49.     The subjection of Plaintiff to disparate treatment and adverse employment actions

by SOLERA in whole or substantial part because of her age was a violation of the ADEA, 29

U.S.C. § 623(a). See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir. 2000).

       50.     Additionally, SOLERA’S selection criteria regarding their reduction in force

disparately impacted Plaintiff and other similarly situated employees who were over the age of

40 and comprised the majority of employees who were terminated.

       51.     SOLERA has no legitimate, non-discriminatory reason for the decision to

terminate Plaintiff.

       52.     The age-discriminatory conduct of SOLERA and its agents proximately, directly,

and foreseeably caused Plaintiff damages, including but not limited to lost wages and benefits.

       53.     SOLERA’S treatment of Plaintiff also caused her irreparable harm through the

violation of her rights against age discrimination, for which there is no adequate remedy at law.

       54.     SOLERA’S age-discriminatory behavior towards Plaintiff was willful, entitling

her to liquidated damages.

       55.     Plaintiff has been made to suffer mental anguish and emotional distress, loss of

employment and future employment opportunities, and loss of wages and benefits, as the direct

and proximate result of SOLERA’S violation of her civil rights as alleged herein. Plaintiff is

reasonably certain to continue to suffer these damages in the future.

       56.     Plaintiff is entitled to damages, including actual damages, compensatory damages,

liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses and costs.

                                  COUNT II
                 AGE DISCRIMINATION IN VIOLATION OF THE ADEA
                        AGAINST DMEAUTOMOTIVE, LLC.


                                                 7
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 8 of 13 PageID 8


         57.   Plaintiff re-alleges paragraphs 1 through 39 as if fully set forth herein.

         58.   The ADEA makes it unlawful for an employer “to fail or refuse to hire or to

discharge any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age. . . ” 29 U.S.C. § 623(a).

         59.   Plaintiff was an employee of DMEAUTOMOTIVE within the meaning of the

ADEA.

         60.   Plaintiff is over the age of 40.

         61.   DMEAUTOMOTIVE was an employer within the meaning of the ADEA.

         62.   Plaintiff was qualified for her job as an account manager.

         63.   Plaintiff was terminated from her position on account of her age.

         64.   Shortly after the Plaintiff’s termination DMEAUTOMOTIVE began to advertise

for the position of Account Manager, the same position Ms. Foreman was advised had been

eliminated.

         65.   On information and belief, shortly after her termination Plaintiff was replaced by

a younger account manager with lesser qualifications.

         66.   The subjection of Plaintiff to disparate treatment and adverse employment actions

by DMEAUTOMOTIVE in whole or substantial part because of her age was a violation of the

ADEA, 29 U.S.C. § 623(a). See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir.

2000).

         67.   Additionally, DMEAUTOMOTIVE’S selection criteria regarding their reduction

in force disparately impacted Plaintiff and other similarly situated employees who were over the

age of 40 and comprised the majority of employees who were terminated.

         68.   DMEAUTOMOTIVE has no legitimate, non-discriminatory reason for the

decision to terminate Plaintiff.


                                                  8
 Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 9 of 13 PageID 9


       69.       The age-discriminatory conduct of DMEAUTOMOTIVE and its agents

proximately, directly, and foreseeably caused Plaintiff damages, including but not limited to lost

wages and benefits.

       70.       DMEAUTOMOTIVE’S treatment of Plaintiff also caused her irreparable harm

through the violation of her rights against age discrimination, for which there is no adequate

remedy at law.

       71.       DMEAUTOMOTIVE’S age-discriminatory behavior towards Plaintiff was

willful, entitling her to liquidated damages.

       72.       Plaintiff has been made to suffer mental anguish and emotional distress, loss of

employment and future employment opportunities, and loss of wages and benefits, as the direct

and proximate result of DMEAUTOMOTIVE’S violation of her civil rights as alleged herein.

Plaintiff is reasonably certain to continue to suffer these damages in the future.

       73.       Plaintiff is entitled to damages, including actual damages, compensatory damages,

liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses and costs.

                                              COUNT III

   UNLAWFUL DISCRIMINATION AND RETALIATION IN VIOLATION OF THE
    FLORIDA CIVIL RIGHTS ACT (AGE) AGAINST SOLERA HOLDINGS, INC

       74.       Plaintiff incorporates paragraphs 1-39 as if fully set forth herein.

       75.       The Florida Civil Rights Act makes it unlawful for an employer “to discharge . . .

or otherwise to discriminate against any individual with respect to compensation, terms,

conditions, or privileges of employment, because of such individual’s . . . age.” Fla. Stat.

760.10.

       76.       Plaintiff was an employee of SOLERA within the meaning of the FCRA.

       77.       Plaintiff is over the age of 40.

       78.       SOLERA was an employer within the meaning of the FCRA.

                                                    9
Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 10 of 13 PageID 10


        79.     Plaintiff was qualified for her job as an Account Manager.

        80.     Plaintiff was terminated on account of her age.

        81.     Shortly after Plaintiff’s termination SOLERA began to advertise for the position

of Account Manager, the same position Ms. Foreman was advised had been eliminated.

        82.     On information and belief, Plaintiff was replaced by a younger employee with

lesser qualifications.

        83.     The subjection of Plaintiff to disparate treatment and adverse employment actions

by SOLERA in whole or substantial part because of her age was a violation of the FCRA. See

Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir. 2000).

        84.     Additionally, SOLERA’s selection criteria regarding their reduction in force

disparately impacted Plaintiff and other similarly situated employees who were over the age of

40 and comprised the majority of employees who were terminated

        85.     SOLERA has no legitimate, non-discriminatory reason for the decision to

terminate Plaintiff.

        86.     The age-discriminatory conduct of SOLERA and its agents proximately, directly,

and foreseeably caused Plaintiff damages, including but not limited to lost wages and benefits.

        87.     SOLERA’s treatment of Plaintiff also caused her irreparable harm through the

violation of her rights against age discrimination, for which there is no adequate remedy at law.

        88.     Plaintiff has been made to suffer mental anguish and emotional distress, loss of

employment and future employment opportunities, and loss of wages and benefits, as the direct

and proximate result of SOLERA’s violation of her civil rights as alleged herein. Plaintiff is

reasonably certain to continue to suffer these damages in the future.

        89.     Plaintiff is entitled to damages, including actual damages, compensatory damages,

liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses and costs.


                                                10
Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 11 of 13 PageID 11


                                             COUNT IV

   UNLAWFUL DISCRIMINATION AND RETALIATION IN VIOLATION OF THE
      FLORIDA CIVIL RIGHTS ACT (AGE) AGAINST DMEAUTOMOTIVE

        90.     Plaintiff incorporates paragraphs 1-39 as if fully set forth herein.

        91.     The Florida Civil Rights Act makes it unlawful for an employer “to discharge . . .

or otherwise to discriminate against any individual with respect to compensation, terms,

conditions, or privileges of employment, because of such individual’s . . . age.” Fla. Stat.

760.10.

        92.     Plaintiff was an employee of DMEAUTOMOTIVE within the meaning of the

FCRA.

        93.     Plaintiff is over the age of 40.

        94.     DMEAUTOMOTIVE was an employer within the meaning of the FCRA.

        95.     Plaintiff was qualified for her job as an Account Manager.

        96.     Plaintiff was terminated on account of her age.

        97.     Shortly after Plaintiff’s termination DMEAUTOMOTIVE began to advertise for

the position of Account Manager, the same position Ms. Foreman was advised had been

eliminated.

        98.     On information and belief, Plaintiff was replaced by a younger employee with

lesser qualifications.

        99.     The subjection of Plaintiff to disparate treatment and adverse employment actions

by DMEAUTOMOTIVE in whole or substantial part because of her age was a violation of the

FCRA. See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir. 2000).

        100.    Additionally, DMEAUTOMOTIVE’s selection criteria regarding their reduction

in force disparately impacted Plaintiff and other similarly situated employees who were over the

age of 40 and comprised the majority of employees who were terminated.

                                                   11
Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 12 of 13 PageID 12


       101.      DMEAUTOMOTIVE has no legitimate, non-discriminatory reason for the

decision to terminate Plaintiff.

       102.      The age-discriminatory conduct of DMEAUTOMOTIVE and its agents

proximately, directly, and foreseeably caused Plaintiff damages, including but not limited to lost

wages and benefits.

       103.      DMEAUTOMOTIVE’s treatment of Plaintiff also caused her irreparable harm

through the violation of her rights against age discrimination, for which there is no adequate

remedy at law.

       104.      Plaintiff has been made to suffer mental anguish and emotional distress, loss of

employment and future employment opportunities, and loss of wages and benefits, as the direct

and proximate result of DMEAUTOMOTIVE’s violation of her civil rights as alleged herein.

Plaintiff is reasonably certain to continue to suffer these damages in the future.

       105.      Plaintiff is entitled to damages, including actual damages, compensatory damages,

liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses and costs.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for damages in an amount to be determined at trial,

 together with interest, cost of suit, attorneys’ fees and all such other relief as the court deems

 just and proper which include entry of judgment including but not limited to the following:


                 a. Declare that the aforementioned practices and actions of Defendants constitute

                    unlawful employment practices in violation of the ADEA and FCRA;

                 b. Award Plaintiff all lost wages, past and future, and other monetary damages to

                    which she is entitled to including interest;

                 c. Award Plaintiff compensatory damages in whatever amount she is found to be

                    entitled;

                                                  12
Case 6:19-cv-01145-PGB-TBS Document 1 Filed 06/20/19 Page 13 of 13 PageID 13


            d. Award Plaintiff liquidated damages in whatever amount she is found to be

                entitled;;

            e. Award Plaintiff punitive damages in whatever amount she is found to be

                entitled;

            f. Award of interest, costs and reasonable attorneys and expert witness fees;

            g. Award of equitable relief, declaratory relief, and any and all further relief that

                this Court determines to be just and appropriate or available pursuant to

                statutes cited herein or otherwise.


                                       JURY DEMAND

     Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

     Dated this 20th day of June, 2019.

                                            Respectfully submitted,

                                            MORGAN & MORGAN, P.A.

                                            s/ Paul M. Botros
                                            Paul M. Botros, Esquire
                                            FL Bar No.: 063365
                                            MORGAN & MORGAN, P.A.
                                            8151 Peters Road, Suite 4000
                                            Plantation, FL 33324
                                            Tel: 954-318-0268
                                            Fax: 954-327-3017
                                            E-mail: pbotros@forthepeople.com
                                            Trial Counsel for Plaintiff




                                               13
